THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: October 29, 2018
                                                         Beth E. Hanan
                                                         United States Bankruptcy Judge
                            UNITED STATES BANKRUPTCY COURT FOR THE
                                 EASTERN DISTRICT OF WISCONSIN


 IN RE                                                 Chapter: 13
 Marica S. Tipton aka Marica S. Willson
                                                       Case No. 16-32374-beh
        Debtor.


  ORDER DENYING WELLS FARGO BANK, N.A. RENEWED MOTION FOR RELIEF FROM
                 THE AUTOMATIC STAY AND ABANDONMENT

        Pursuant to the renewed motion of Wells Fargo Bank, N.A., its successors and/or assignees

(hereinafter “the movant”) with respect to the property located at 2125 Derrin Ln, Brookfield, WI

53045-2151, this matter was heard on September 25, 2018, the movant appearing through its counsel,

Gray & Associates, L.L.P., by Brian D. Perhach, and the debtor(s) appearing through Todd C. Esser &

Associates, by Kirk M. Fedewa, and Sandra Baner appearing on behalf of the Chapter 13 trustee and upon

the arguments and statements of counsel and all the files, records and proceedings herein,

        IT IS HEREBY ORDERED that the motion is denied subject to the following terms and

provisions of this order:

       1.     That the debtor shall pay the sum of $8,657.07 to the movant in sufficient time to be received

 on or before October 31, 2018. In the event any such payment is not received in a timely manner, the

 movant, its servicing agent or its counsel may submit an affidavit of default and proposed order for

 immediate relief from the automatic stay to the court for signature.




                Case 16-32374-beh           Doc 43      Filed 10/29/18       Page 1 of 2
The arrearage is itemized as follows:

                   6/1/18 through 10/1/18                                              $14,428.45
                   5 mortgage payments @ $2,885.69
                   Attorney Fees and Costs                                                   0.00
                   Payment received 8/30/2018                                            2,885.69
                   Payment received 9/7/2018                                             2,885.69
                   Payment to be received by 10/31/2018                                  8,657.07
                   TOTAL ARREARAGE                                                          $0.00

       2.         That commencing in November 2018, and continuing through to the end of July 2019,

the debtor shall make all monthly mortgage payments to the movant in sufficient time to be received on

or before the 16th day of each month in which each such payment is due. In the event any such payment

is not received in a timely manner, the movant, its servicing agent or its counsel may submit an affidavit

of default and proposed order for immediate relief from the automatic stay to the court for signature.

       3.         That commencing in August 2019, the debtor shall make all monthly mortgage

payments to the movant in sufficient time to be received on or before the 16th day of each month in

which each such payment is due. In the event any such payment is not received in a timely manner,

counsel for the movant may request by letter another hearing upon the motion for relief from the

automatic stay.

       4.         That pending further notice, the amount of the monthly mortgage payment is $2,885.69

and payments shall be made to the movant at Wells Fargo Bank, N.A., 1 Home Campus, Attention:

Payment Processing, MAC# x2302-04c Des Moines, IA 50328.



                                                  #####




                  Case 16-32374-beh        Doc 43     Filed 10/29/18         Page 2 of 2
